Citation Nr: 1818885	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-245 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in White City, Oregon


THE ISSUE

Entitlement to reimbursement or payment of medical expenses incurred at a private facility from November 19, 2013, to November 25, 2013.


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to September 1945.  She has dementia and her daughter is the appellant filing on her behalf.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2014 decision by the Department of Veterans Affairs (VA) Northwest Health Payment Center in Portland, Oregon.  


REMAND

The appellant seeks payment or reimbursement for emergency care received at a private medical facility from November 19, 2013, to November 25, 2013.  The record reflects that the appeal was denied on the basis that the Veteran had third-party health care coverage under Medicare.  

Under the law, 38 C.F.R. § 17.1002(f) provides that a veteran must not have coverage "in whole or in part" under a health-plan contract for the emergency treatment as a condition of eligibility for VA reimbursement of unauthorized medical expenses, was invalid because it was inconsistent with the current version of 38 U.S.C. §  1725, the statutory section implemented by 38 C.F.R. § 17.1002  of the regulations.  See Staab v. McDonald, 28 Vet. App. 50 (2016). 

In short, Staab stands for the proposition that partial coverage under a health-plan contract for non-VA emergency treatment at issue in that case was not a bar to eligibility for VA reimbursement of any remaining uncovered balance under 38 U.S.C. §  1725.  See id. (vacating and reversing a determination by the Board that partial Medicare coverage was a bar to § 1725 benefits, and remanding the matter for readjudication).  To the extent that § 17.1002 of the regulations provides otherwise, it has been held invalid by the Court.

Consequently, the appeal was denied on an invalid basis.  Moreover, because the agency of original jurisdiction (AOJ) relied on this provision to deny the claim, the claim was not developed or considered on any other basis.  Therefore, the Board is unable to fully assess the claim based on the record as it stands. 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's records, to include a copy of this Remand, to an appropriate physician for an opinion as to whether her treatment at a private medical facility November 19, 2013, to November 25, 2013, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In addition, the physician should provide an opinion as to whether an appropriate VA facility was available to treat the Veteran for her condition. 

A complete rationale should be provided for any opinion or conclusion expressed.

2.  If it is determined that there was a medical emergency and that VA or other federal facilities were not feasibly available to treat the Veteran, the VAMC must contact the Centers for Medicare and Medicaid Services, the private medical facility, and the appellant to determine whether any of the expenses incurred as a result of the treatment received from November 19, 2013, to November 25, 2013, were submitted to and covered by Medicare Part A or Part B.  

The VAMC should request that copies of all bills paid and covered by Medicare Part A and/or Part B, and the amounts covered, and those copies should be included in the file for review. 

The VAMC is reminded that this financial audit should provide sufficient information, including comments and notes, that will allow for the Board to adequately validate the completeness of the financial records obtained, and will allow for the Board to fairly represent all costs incurred by all parties.  

The audit and the accompanying SSOC should provide all financial information in accordance with Generally Accepted Accounting Principles (GAAP). 

A copy of the written audit should be inserted into the claims file and another provided to the Veteran and her representative.  Finally, the audit should contain a total amount owed to all healthcare providers. 

3.  The VAMC should advise the appellant of the health care provider's reporting of expenses involving inpatient medical care that have not yet been paid.  The appellant should be asked whether she concurs with the financial data obtained.  

If the appellant disagrees with the financial data, the VAMC should inquire as to why she disagrees; i.e., has the expense been double-billed, was a particular expense paid via Medicare Part A and/or Medicare Part B, etc.  Any information obtained from the appellant should be included in the claims folder for review.

4.  Then, the issue on appeal should be readjudicated, and if it remains denied, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


